The opinion of the Court was drawn up by
Rice, J.
The plaintiffs admit that it was their duty to *220have procured insurance upon the cargo of the defendant, consigned to them,'according to his instructions, and that they neglected so to do.
For such negligence, in case of loss, they would have been responsible to the defendant for all the losses sustained by want of insurance. Story’s Agency, § 190.
But from such negligence no action could arise to them to recover the premium, for the reason that no contract of insurance existed between them and the defendant, either express or implied. 1 Dúer on Ins., 61, c. 11.
On the contrary, in case of loss, they would have been liable to the defendant in damages for neglect of duty, to the foil amount of the insurance which they should have effected for his benefit, less the premium. De Tastett v. Cronsillut, 2 Wash. C. C. R., 132. Plaintiffs nonsuit.
Tenney, C. J., Cutting, May, Goodenow and Davis, JJ., concurred.